_ REGISTRATION NO. 86667298 | | | -
THE DEFENDANT: : re AUG 0208

bh

vag of ME

f
“Bb / CG
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified). : . : : Page 1 of I | / :

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. : - (For Offenses Committed On or After November 1, 1987)

Angel Gallegos-Guzman Case Number; 3:19-mj-22910

James Michae Ghee ae .
Defendant Attorney -

 

 

 

 

 

IX) pleaded guilty to count(s) 1 of Complaint .
CoAT

[1] was found guilty tocount(s) =. oe SOUTHER iN is ThiG? OF oA Oa |
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such counts), which involve the following offense(s):

GLa Loe ena

 

 

 

 

 

 

 

-» Title & Section. — . Nature of Offense Se . Count Number(s) |
8:1325 - a ILLEGAL ENTRY (Misdemeanor) oe : le. -
C] The defendant has been found not guilty: on count(s) | | | .
L] Count(s) . dismissed on thé motion of the United States.
IMPRISONMENT

The defendant is s hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

O TIME SERVED OK 2 days -

Ba Assessment: $10: WAIVED | Fine: WAIVED oo :
Court recommends USMS, ICE or DHS or other arresting agency return all property and. all documents in:
the defendant’s possession at the time of arrest upon their deportation or removal.

‘LJ Court recommends defendant be deported/removed with relative, charged in case

 

ITIS ORDERED that ihe defendant shall ‘notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change | in the defendant’ s economic circumstances.

 

Wednesday, August 7, 2019 :
Date of Imposition of Sentence.

Received é yj Hse

pus oO -- . HONORABLE ROBERT N. BLOCK
| : : UNITED STATES MAGISTRATE JUDGE

   

Clerk’s Office Copy. oo a 3:19-mj-22910

 

 

 
